Name: Commission Regulation (EEC) No 1889/88 of 30 June 1988 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/571 , 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1889/88 of 30 June 1988 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries on 1 July 1988 ; whereas the price factors determined by Commission Regulation (EEC) No 1912/88 (*) should accordingly be taken into account for the calculation of the levies in order to ensure that the import arrangements continue to operate in the sector concerned ; Whereas the levy should, in the light of the application of the detailed rules and arrangements specified in Regula ­ tion (EEC) No 599/86 to the data available to the Commission, be fixed as shown in Article 1 of this Regu ­ lation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1107/88 (2) and in particular Article 16 (8) thereof, Whereas, in accordance with Article 303 of the Act of Accession of Spain and Portugal, a reduced levy is applied during the period of seven years following accession on imports into Portugal of certain quantities of raw sugar originating in certain third countries ; Whereas Commission Regulation (EEC) No 599/86 (3), as last amended by Regulation (EEC) No 1 504/88 (4), fixes the reduced levy applicable on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries ; Whereas the Council has not to date adopted the prices for the 1988/89 marketing year, which commences HAS ADOPTED THIS REGULATION : Article 1 The reduced levy on imports into Portugal of raw sugar intended for refining (subheadings 1701 11 10 and 1701 12 10 of the combined nomenclature) is fixed for this quality type at 25,92 ECU/100 kg. Article 2 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. ft OJ No L 110, 29. 4. 1988 , p. 20 . (3) OJ No L 58, 1 . 3 . 1986, p. 18 . (4) OJ No L 135, 1 . 6 . 1988, p. 27. (*) See page 115 of this Official Journal.